DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claim(s) 21-23 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 1-17 and the invention of claims 21-22 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a first device configured to couple to a first bone of the musculoskeletal system,” “a second device configured to couple to a second bone of the musculoskeletal system,” and “a third device configured to (i) couple to skin and (ii) transmit at least one of the first radio frequency signal and the second radio frequency signal,” as recited in claim 1 and “a first screw configured to (i) couple to a first bone of a musculoskeletal system and (i) be positioned within a portion of the first bone,” and “a second screw configured i) couple to a second bone of a musculoskeletal system and (i) be positioned within a portion of the second bone,” as recited in claim 21.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The invention of claims 1-17 and the invention of claim 23 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a first device configured to couple to a first bone of the musculoskeletal system,” “a second device configured to couple to a second bone of the musculoskeletal system,” and “a third device configured to (i) couple to skin and (ii) transmit at least one of the first radio frequency signal and the second radio frequency signal,” as recited in claim 1 and “a first screw configured to (i) couple to a first bone of a musculoskeletal system and (i) be positioned within a portion of the first bone,” “a second screw configured i) couple to a second bone of a musculoskeletal system and (i) be positioned within a portion of the second bone,” “a first device configured to (i) couple to skin and (ii) transmit the first radio frequency signal,” and “a second device configured to (i) couple to skin and (ii) transmit the second radio frequency signal,” as recited in claim 23.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 21-23 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-12 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.’
For claim 11, the claim language “wherein the computer is configured to assess the anterior motion of the tibia using the measurement data from the first device and the second device to define an anterior cruciate ligament (ACL) stability” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of assessing the anterior motion of the tibia using the measurement data from the first device and the second device to define an anterior cruciate ligament (ACL) stability, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 12, the claim language “wherein the computer is configured to assess the collateral ligament stability from the measurement data from the first device and the second device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of assessing the collateral ligament stability from the measurement data from the first and second devices, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 15, the claim language “wherein the computer is configured to measure quadriceps strength and torque using the measurement data from the first and second devices” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of measuring quadriceps strength and torque using measurement data from the first and second devices knowing the extension maneuver and the applied resistance, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 9-10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0160616 to Stein et al. (hereinafter “Stein”) in view of U.S. Patent Application Publication No. 2015/0338525 to Valentino et al. (hereinafter “Valentino”) and U.S. Patent Application Publication No. 2016/0174842 to Hyde et al. (hereinafter “Hyde”).
For claim 1, Stein discloses an orthopedic system for pre-operative, intra-operative, and post-operative measurement (Abstract) comprising:
a first device (104) (Fig. 2) para [0049]) configured to (Examiner’s Note: functional language, i.e., capable of) couple to a first bone (102) (Fig. 2) (para [0060]) of a musculoskeletal system (“knee joint,” para [0052]), wherein the first device includes a first inertial measurement unit (135) (Fig. 2) (para [0068]), and wherein the first inertial measurement unit is configured to (Examiner’s Note: functional language, i.e., capable of) measure movement or location of the first device (para [0068]);
a second device (200) (Fig. 2) (para [0060]) configured to (Examiner’s Note: functional language, i.e., capable of) couple to a second bone (“tibia,” para [0052]) (also see Fig. 2) of the musculoskeletal system (“knee joint,” para [0052]), wherein the second device includes an antenna system (330) (Fig. 5) (para [0089]-[0090]) and a second inertial measurement unit (122 and/or 302) (Figs. 2 and/or 5) (para [0068] and/or [0085]), wherein the second device is configured to (Examiner’s Note: functional language, i.e., capable of) harvest energy from a radio frequency signal received by the antenna system (para [0089]), and wherein the second inertial measurement unit is configured to (Examiner’s Note: functional language, i.e., capable of) measure movement or location of the second device (para [0068] and/or [0085]); and
a computer (110) (Fig. 2) (para [0059]) configured to (Examiner’s Note: functional language, i.e., capable of) receive measurement data from the first device or the second device (para [0054]), wherein the first device and the second device are configured to monitor movement of the first bone, the second bone, and/or the first bone in relation to the second bone (para [0068]).
Stein does not expressly disclose wherein the first device includes a first antenna system, wherein the first device is configured to harvest energy from a first radio frequency signal received by the first antenna system.
However, Valentino teaches two devices (see Fig. 8, which has two of element 200), wherein the first device includes a first antenna system (i.e., 210) (Fig. 2) (para [0119]) (more specifically though para [0220] and [0224]), wherein the first device is configured to harvest energy from at least one radio frequency signal received by the first antenna system (para [0220] and [0224]).
It would have been obvious to a skilled artisan to modify Stein wherein the first device includes a first antenna system, wherein the first device is configured to harvest energy from a first radio frequency signal received by the first antenna system, in view of the teachings of Valentino, for the obvious advantage of being a means to power the femoral component in Stein.
Stein and Valentino do not expressly disclose a third device configured to (i) couple to skin and (ii) transmit at least one of the first radio frequency signal and the second radio frequency signal.
However, Hyde teaches a device (327) (Fig. 3B) (para [0078]) configured to (Examiner’s Note: functional language, i.e., capable of) (i) couple to skin and (327 is part of 100, see para [0078]; and Fig. 1 shows 100 coupled to skin) (ii) transmit at least one of the first radio frequency signal and the second radio frequency signal (transmission occurs via 323/325, see Fig. 3B) (para [0047], [0052], and/or [0057]).
It would have been obvious to a skilled artisan to modify Stein to include a third device configured to (i) couple to skin and (ii) transmit at least one of the first radio frequency signal and the second radio frequency signal, in view of the teachings of Hyde, for the obvious advantage of providing a device that provides the radio frequency signal that can be received by the system of Stein.
For claim 7, Stein further discloses wherein the orthopedic system is configured to be used pre-operatively to generate pre-operative measurement data using the first device and the second device, wherein the pre-operative measurement data is related to the first bone and the second bone (Examiner’s Note: see 112 rejection above) (para [0052], [0054], [0068], and/or [0071]), and wherein the computer is configured to use data analytics and the pre-operative measurement data to support a surgical solution (Examiner’s Note: intended use, i.e., capable of) (para [0048] and [0054]) (also see para [0303]).
For claim 9, Stein further discloses wherein the first bone is a femur (102) and the second bone is a tibia (108), wherein the computer is configured to assess a knee joint of a leg using the measurement data from the first device and the second device (para [0048], [0066], and [0080]) (also see para [0080], , wherein the computer is configured to record a range of motion (para [0050] and [0066]) (also see claim 17), full extension (para [0150]), flexion (para [0150]), and rotation (para [0044], [0050], and [0071]-[0072]) of the knee joint from the measurement data of the first and second devices as the leg is moved through one or more different motions (para [0052], [0054], [0068], and/or [0071]).
For claim 10, Stein further discloses wherein the computer is configured to (Examiner’s Note: functional language, i.e., capable of) measure a translation and displacement of at least one bone relative to the first device and the second device from the measurement data (para [0044], [0054], [0068], and/or [0071]).
For claim 13, Stein further discloses wherein the computer is configured for pre-operative monitoring of the knee joint (Examiner’s Note: functional language, i.e., capable of) (para [0048] and [0054]), wherein the computer is configured to (Examiner’s Note: functional language, i.e., capable of) use the measurement data from the first device and the second device to measure gait mechanics (para [0071]), and wherein the computer is configured to (Examiner’s Note: functional language, i.e., capable of) use the measurement data to support a rehabilitation program or a surgical solution (para [0048] and [0054]) (also see para [0303]).
For claim 17, Stein further discloses wherein the first device and the second device provide measurement data to the computer related to one or more predetermined leg tests (“natural range of motion,” para [0061]) (also see para [0050] and [0064]-[0066]), and wherein the measurement data relates to at least one of range of motion, balance, stability, rotation, graft adherence, proprioception, gait mechanics or muscle strength (para [0044] or [0052]-[0053]).
Claim(s) 2-4, 6, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Valentino and Hyde, and further in view of U.S. Patent Application Publication No. 2019/0090744 to Mahfouz.
For claim 2, Stein further discloses wherein the first inertial measurement unit and the second inertial measurement unit are each configured to transmit measurement data to the computer (para [0054]).
Stein, Valentino, and Hyde do not expressly disclose wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to gravity, wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to each other.
However, Mahfouz teaches wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to gravity (para [0088]-[0089]), wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to each other (para [0088]-[0089]).
It would have been obvious to a skilled a skilled artisan to modify Stein wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to gravity, wherein the first inertial measurement unit and the second inertial measurement unit are zeroed relative to each other, in view of the teachings of Mahfouz, for the obvious advantage of calibrating the devices (see para [0088] of Mahfouz).
For claim 3, Stein further discloses wherein the computer is configured to store a position of the first device relative to the first bone (para [0052], [0054], [0068], and/or [0071]), wherein the computer is configured to store a position of the second device relative to the second bone (para [0052], [0054], [0068], and/or [0071]), and wherein the computer is configured to calculate a position of the first bone relative to the second bone in real-time from the measurement data from the first device and the second device (para [0052], [0054], [0068], and/or [0071]).
For claim 4, Stein, Valentino, and Hyde do not expressly disclose wherein the third device is configured to be placed in a brace or wrap and is configured to couple to the skin via the brace or wrap.
However, Mahfouz teaches wherein the third device is configured to be placed in a brace or wrap (Fig. 15) (para [0098]) and is configured to couple to the skin via the brace or wrap (Fig. 15) (para [0098]).
It would have been obvious to a skilled artisan to modify Stein wherein the third device is configured to be placed in a brace or wrap and is configured to couple to the skin via the brace or wrap, in view of the teachings of Mahfouz, because such a modification would be the simple substitution of the means for fixing the location of the devices to the bones that would lead to the predictable result of knowing the position of the movement data being measured.
For claim 6, Stein further discloses wherein the computer is configured to report position, motion, or rotation of the first bone or the second bone using the measurement data from the first device or the second device (para [0052], [0054], [0068], and/or [0071]) and wherein the position, motion, or rotation of the first bone or the second bone is configured to be displayed on a display (para [0085]).
For claim 8, Stein further discloses wherein the orthopedic system is used post-operatively to generate post-operative measurement data during a rehabilitation process (Examiner’s Note: see 112 rejection above) (para [0074] and [0303]), wherein the post-operative measurement data is configured to be displayed (para [0053], [0066], and/or [0067]) to indicate progress in the rehabilitation (para [0074] and [0303]), and wherein the post-operative measurement data from the first device and the second device is configured to be used by the computer in an assessment to determine resumption of normal activities (para [0074] and [0303]).
Stein, Valentino, and Hyde do not expressly disclose wherein the computer is configured to adjust a regimen for rehabilitation based on the post-operative measurement data.
However, Mahfouz teaches wherein the computer is configured to (Examiner’s Note: functional language, i.e., capable of) adjust a regimen for rehabilitation based on the post-operative measurement data (para [0080]) (also see para [0068] and [0074]).
It would have been obvious to a skilled artisan to modify Stein wherein the computer is configured to adjust a regimen for rehabilitation based on the post-operative measurement data, in view of the teachings of Mahfouz, for the obvious advantage of optimizing the rehabilitation.
For claim 14, Stein further discloses wherein the computer is configured for post-operative monitoring of the knee joint using the measurement data from the first and second devices (Examiner’s Note: functional language, i.e., capable of) (para [0074] and [0303]).
Stein and Valentino do not expressly disclose wherein the computer is configured to monitor progress of a post-operative exercise regimen using the measurement data from the first and second devices, and wherein the computer is configured to provide feedback on progress on the post-operative exercise regime based on the measurement data.
However, Mahfouz teaches wherein the computer is configured to monitor progress of a post-operative exercise regimen using the measurement data from the first and second devices (para [0068]), and wherein the computer is configured to provide feedback on progress on the post-operative exercise regime based on the measurement data (para [0068]).
It would have been obvious to a skilled artisan to modify Mahfouz wherein the computer is configured to monitor progress of a post-operative exercise regimen using the measurement data from the first and second devices, and wherein the computer is configured to provide feedback on progress on the post-operative exercise regime based on the measurement data, in view of the teachings of Mahfouz, for the obvious advantage of optimizing the rehabilitation.
For claim 16, Stein further discloses wherein the computer is configured to monitor movement of the leg using the measurement data from the first and second devices (para [0044], [0054], [0068], and/or [0071]), wherein the computer is configured to assess gait mechanics.
Stein, Valentino, and Hyde do not expressly disclose wherein the computer is configured to provide an improvement plan based on the measurement data.
However, Mahfouz teaches wherein the computer is configured to provide an improvement plan based on the measurement data (para [0068]).
It would have been obvious to a skilled artisan to modify Stein wherein the computer is configured to provide an improvement plan based on the measurement data, in view of the teachings of Mahfouz, for the obvious advantage of directing the patient through a rehabilitation exercise and Stein wants the patient to be rehabilitated (see para [0303] of Stein).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Valentino, Hyde, and Mahfouz, and further in view of U.S. Patent Application Publication No. 2019/0083784 to Shriram.
For claim 5, Stein, Valentino, Hyde, and Mahfouz do not expressly disclose wherein an adhesive system of the first device is configured to couple the first device to the first bone and wherein an adhesive system of the second device is configured to couple the second device to the second bone.
However, Shriram teaches wherein an adhesive system of a first device is configured to couple the first device to the first bone (para [0212]-[0213]) and wherein an adhesive system of a second device is configured to couple the second device to the second bone (para [0217]-[0218]).
It would have been obvious to a skilled artisan to modify Stein wherein an adhesive system of the first device is configured to couple the first device to the first bone and wherein an adhesive system of the second device is configured to couple the second device to the second bone, in view of the teachings of Shriram, because such a modification would be the simple substitution of the means for fixing the location of the devices to the bones that would lead to the predictable result of knowing the position of the movement data being measured.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Valentino and Hyde, and further in view of U.S. Patent Application Publication No. 2010/0234770 to Colombet et al. (hereinafter “Colombet”).
For claim 11, Stein, Valentino, and Hyde do not expressly disclose wherein the computer is configured to assess the anterior motion of the tibia using the measurement data from the first device and the second device to define an anterior cruciate ligament (ACL) stability.
However, Colombet teaches wherein the computer is configured to (Examiner’s Note: functional language, i.e., capable of) assess the anterior motion of the tibia using the measurement data from the first device and the second device to define an anterior cruciate ligament (ACL) stability (para [0074]-[0075]).
It would have been obvious to a skilled artisan to modify Stein wherein the computer is configured to assess the anterior motion of the tibia using the measurement data from the first device and the second device to define an anterior cruciate ligament (ACL) stability, in view of the teachings of Colombet, for the obvious advantage of diagnosing a condition of the knee joint.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Valentino and Hyde, and further in view of U.S. Patent Application Publication No. 2010/0010506 to Murphy.
For claim 12, Stein, Valentino, and Hyde do not expressly disclose wherein the computer is configured to assess the collateral ligament stability from the measurement data from the first device and the second device.
However, Murphy teaches wherein the computer is configured to assess the collateral ligament stability from the measurement data from the first device and the second device (para [0061], [0068]-[0069], and [0088]).
It would have been obvious to a skilled artisan to modify Stein wherein the computer is configured to assess the collateral ligament stability from the measurement data from the first device and the second device, in view of the teachings of Murphy, for the obvious advantage of diagnosing a condition of the knee joint.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Valentino and Hyde, and further in view of U.S. Patent Application Publication No. 2009/0298767 to Rowney et al. (hereinafter “Rowney”).
For claim 15, Stein, Valentino, and Hyde do not expressly disclose wherein the computer is configured to measure quadriceps strength and torque using the measurement data from the first and second devices.
However, Rowney teaches wherein the computer is configured to measure quadriceps strength and torque using the measurement data from the first and second devices (para [0101] and [0114]) (Examiner’s Note: known extension is 80 degrees; known applied resistance is dynamometer lever arm, see para [0110]).
It would have been obvious to a skilled artisan to modify Stein wherein the computer is configured to measure quadriceps strength and torque using the measurement data from the first and second devices, in view of the teachings of Rowney, for the obvious advantage of diagnosing a condition of the knee joint.
Response to Arguments
Applicant’s arguments filed 7/19/22 have been fully considered.
With respect to the 112(a) rejection of claim 11, the examiner could not find sufficient written description, in the form of an algorithm or flowchart, at the portion of Applicant’s specification cited in the response.
With respect to the 112(a) rejection of claim 12, the examiner could not find sufficient written description, in the form of an algorithm or flowchart, at the portion of Applicant’s specification cited in the response.
With respect to the 112(a) rejection of claim 15, the examiner could not find sufficient written description, in the form of an algorithm or flowchart, at the portion of Applicant’s specification cited in the response.
With respect to the 112(a) rejection of claim 17, Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 112(b) rejections, Applicant’s amendments and arguments are persuasive and thus the rejections are withdrawn.
With respect to the 101 rejection, Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 103 rejection, Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 7/19/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791